Citation Nr: 0709463	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  00-06 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected bilateral pes planus, currently evaluated as 20 
percent disabling.

2. Entitlement to an increased disability rating for a 
service-connected low back disability, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	Hugh R. "Trey" Daly, Senior 
Attorney
	Legal Aid Society of Greater Cincinnati

ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran had various periods of active service in the 
United States Army and Army Reserves from 1972 to 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a decision dated in October 1998, the Board granted 
service connection for bilateral pes planus on the basis of 
aggravation during military service.  In the same decision, 
the Board granted secondary service connection for the degree 
of additional disability resulting from aggravation of 
degenerative disc disease of the low back by the service-
connected bilateral pes planus.  See 38 C.F.R. § 3.310 
(2005); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In a rating decision dated in January 1999, the RO 
implemented the Board decision granting service connection 
for bilateral pes planus and degenerative disc disease of the 
low back.  The RO assigned noncompensable rating for each of 
the disabilities. In March 1999, the veteran filed a notice 
of disagreement as to the assigned disability ratings.

In a June 1999 rating decision, the RO assigned a 20 percent 
rating for the bilateral pes planus, stating that this 
represented a total 30 percent current level of disability, 
minus a pre-service 10 percent level of disability.  See 38 
C.F.R. § 4.22 (2006).  In a rating decision dated in December 
1999, the RO assigned a 20 percent evaluation for 
degenerative disc disease with lumbosacral strain, which it 
indicated represented a total 40 percent current level of 
lumbosacral strain, minus 20 percent for the baseline level 
of disability.  The veteran through counsel indicated 
continued dissatisfaction with this rating in subsequent 
correspondence to the RO.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

In August 2004, the Board remanded the claims for further 
evidentiary and procedural development.  In a March 2006 
remand, the Board directed the agency of original 
jurisdiction to obtain copies of Social Security 
Administration (SSA) records regarding the veteran.


FINDINGS OF FACT

1.  The veteran's pes planus is manifested by x-ray evidence 
of marked flattening of the bilateral longitudinal arches, 
and early degenerative arthritic changes of left first 
metatarsophalangeal joint.

2.  The veteran's back is manifested by degenerative 
arthritis and disc disease; minimal pain over low back area 
on palpitation, no muscle spasm or muscle atrophy; flexion to 
55 degrees with pain over low back; extension to 0 degrees; 
lateral flexion to 15 degrees right and left.  X-ray evidence 
shows sacralization of L5 with almost complete obliteration 
of the L5-S1 intervertebral disc space, and narrowing of disc 
space at L4-L5.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral pes 
planus are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2006).

2.  The criteria for an increased rating for a low back 
disability are met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, 4.71a, 
Diagnostic Codes 5342, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that his service-connected 
pes planus and low back disabilities are worse than is 
recognized by VA.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a December 2004 VCAA letter 
that to "establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition 
has gotten worse."  See the December 2004 VCAA letter, 
page 7.  

The veteran was informed that VA would obtain records 
such as records held by Federal agencies, including 
service records and VA medical records.
The veteran was further informed in the November 2004 
letter that VA would provide a medical examination if it 
was deemed necessary to substantiate his claim (VA 
examinations were in fact completed in February 2004 and 
May 2005).

The veteran was informed in the VCAA letter that VA 
would, on the veteran's behalf, attempt to obtain 
relevant records not held by a Federal agency, to 
include employment records and private medical records, 
so long as he provided sufficient information to allow 
VA to obtain them.  See the December 2004 VCAA letter, 
page 2.  

Moreover, the veteran was informed that if he had any 
additional information or evidence to let VA know about 
it or send it to VA.  He was specifically advised by the 
letter sent to him in December 2004 that "[i]f there is 
any other evidence or information that you think will 
support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  See the December 2004 VCAA 
letter, page 3.  The veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements (1), veteran status, 
(2) current existence of a disability, and (3) relationship 
of such disability to the veteran's service, are not at issue 
because the veteran has already been granted service 
connection.  
The veteran's claim of entitlement to an increased rating was 
denied based on element (4), degree of disability.  As 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to the 
crucial element, degree of disability.  

With regard to element (5), effective date, the RO assigned 
an effective date of April 23, 1993 for the pes planus 
disability, and July 7, 1993 for the low back disability.  
Those dates represent the dates of the earliest evidence of 
the disabilities in the record.  In any event, the veteran 
received specific notice of elements (4) and (5) in a letter 
dated March 2006.  Thus, the Board finds that the veteran has 
received proper notice in accordance with Dingess.

As will be discussed below, the Board is granting increased 
ratings for both disabilities.  It is not the Board's 
responsibility to assign effective dates therefor.  The March 
2006 Dingess letter appears to adequately inform the veteran 
as to this matter.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA medical examinations and treatment of 
the veteran, which will be discussed below.  Moreover, the 
veteran was provided with VA examinations in February 2004 
and May 2005.  The reports of the medical examinations 
reflects that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate physical examination and rendered appropriate 
diagnoses and opinions.  The Board specifically notes that 
the examiners provided an opinion regarding what portion of 
the veteran's disabilities are attributable to his active 
duty service, in compliance with the Board's August 2004 
remand.

The veteran's SSA records were obtained, in compliance with 
the Board's March 2006 remand.  In addition, the veteran was 
examined on two occasions pursuant to the Board's August 2004 
remand seeking further development of medical evidence.  As 
will be discussed below, the examiner did not provide the 
information requested.  This appears to be an impossibility.  
The Board finds that the requirements of the remands were 
satisfied, to the extent practicable.  Cf. Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

Importantly, neither the veteran nor his representative have 
identified or contended that any further pertinent evidence 
should be obtained to support the claim.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran is represented by an attorney who is 
presumably aware of what is required of the veteran and of 
VA.  This reliance on legal counsel leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

The Board will therefore proceed to a decision on the merits.  

Initial matter - Mittleider consideration

As noted in the Introduction, both of the veteran's service 
connected disabilities are currently rated as 20 percent 
disabling.  Neither rating encompasses the total level of 
disability caused by the respective disabilities.  

Service connection was granted for the veteran's pes planus 
based upon aggravation of a pre-existing disability, and was 
rated 30 percent disabling by the RO, however minus a pre-
service 10 percent level of disability.  See 38 C.F.R. § 4.22 
(2006).  

Service connection was granted for the veteran's back 
disability based upon aggravation of same by the service-
connected pes planus.  See Allen, supra.  
The back disability was rated by the RO at a 40 percent 
current level of lumbosacral strain, minus 20 percent, which 
represented that portion of the disability believed not to 
have been the result of the pes planus.  

In the August 2004 remand, the Board sought medical evidence 
which would clarify what level of disability was attributable 
to the veteran's active duty service.  
In the May 2005 VA examination report, the examiner stated 
that "approximately 0% of [the veteran's] current disability 
caused by pes planus is due to aggravation in the service," 
and that his current pes planus condition "would be expected 
as a natural progression" of that condition.  With regard to 
the veteran's low back disability, the May 2005 examiner 
found that the condition was not aggravated by the veteran's 
pes planus condition.  

In essence, the medical opinion sought by the Board was not 
provided.  The examiner effectively sought to readjudicate 
the Board's grant of service connection.  
It strongly appears that the examiner was not impressed by 
the veteran, who according to the examiner "smells of 
alcohol.  He is disheveled with dirty clothing on."  Of more 
significance, however, is that it appears that the veteran 
was exaggerating his symptomatology, with less pathology 
noted when the veteran did not believe that he was being 
observed.

Service connection is however, a fait accompli.  The examiner 
did not provide the requested information.  

In any event, after reviewing the record the Board has come 
to the conclusion that it may be impossible to somehow 
segment a disability and determine which portion is due to a 
particular cause.  The Board believes that further inquiries 
along these lines would prove to be fruitless.   

Thus, the rule announced in Mittleider v. West, 11 Vet. App. 
181, 182 (1998), applies in this circumstance.  That is, the 
Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so. Given the medical evidence of 
record, the Board is unable to differentiate what 
symptomatology is attributable to the veteran's active duty 
service regarding both disabilities.  Thus, the Board finds 
that the entire degree of disability is attributable to the 
veteran's service-connected disabilities.  

Accordingly, the Board grants an increased disability rating 
of 30 percent for the veteran's service-connected pes planus, 
and grants an increased disability rating of 40 percent for 
the veteran's service-connected low back disability.  This 
represents the total level of disability for each disability, 
as determined by the RO.  

The veteran's January 2000 VA Form 9 was accompanied by a 
letter from his attorney.  In the January 12, 2000, letter, 
the veteran's attorney stated that the "compensation rating 
for the back condition should be 40 percent."  Because this 
decision grants that disability rating under Mittleider, the 
Board has awarded what the veteran's limited appeal sought.  

However, the veteran's appeal regarding his service-connected 
pes planus was not similarly limited.  Therefore, the Board 
will address the issue of whether the veteran is entitled to 
an increased rating for his pes planus condition, beyond 30 
percent.

Entitlement to an increased rating for pes planus in excess 
of 30 percent disabling

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a),
4.1 (2006).

Specific rating criteria

Bilateral acquired flatfoot is rated as follows:

A 30 percent rating is assigned for severe symptoms: 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities. 

A 50 percent rating is assigned for pronounced symptoms: 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).

Analysis

Assignment of diagnostic code

The veteran's bilateral pes planus is currently rated 20 
percent disabling under Diagnostic Code 5276 [flatfoot, 
acquired].  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 5276 is deemed by the Board to be the most 
appropriate because it pertains specifically to the primary 
diagnosed disability in the veteran's case (bilateral pes 
planus).  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate and the veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the veteran is appropriately rated under Diagnostic Code 
5276.

Schedular rating

The veteran's medical history includes numerous outpatient 
treatment reports in which he complained of bilateral foot 
pain.  The veteran uses orthotics for both feet.  In a 
February 2004 examination, the veteran's pes planus condition 
was manifested by x-ray evidence of marked flattening of the 
bilateral longitudinal arches and early degenerative 
arthritic changes of left first metatarsophalangeal joint.  
The examiner noted that upon manipulation, the plantar 
surface on the veteran's forefoot, midfoot, medial and 
longitudinal arch areas were tender and painful.  

These symptoms, although undoubtedly severe, do not 
approximate the criteria for the assignment of a 50 percent 
disability rating under Diagnostic Code 5276.
Specifically, the February examiner did not note extreme 
tenderness on the plantar surfaces of the feet, nor did he 
indicate that the veteran suffered severe spasm of the tendo 
achillis on manipulation.  Neither is there evidence that the 
veteran's orthotics do not provide relief.  Indeed, it 
appears from outpatient treatment reports that the veteran 
has told VA medical providers that his orthotics help his pes 
planus condition.  The May 2005 examiner noted that the 
veteran did not use a cane.

A review of the file does not indicate that any objective 
clinical evidence exists which would suggest that any of the 
symptoms required for a 50 percent rating are present.  The 
outpatient records show complaints and treatment primarily 
for other problems.  The veteran's major complaint appears to 
be pain, which is part of the criteria for the now-assigned 
30 percent rating. 

In short, the Board finds that the criteria for a 50 percent 
disability rating are not met.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Because Diagnostic Code 5726 is not predicated on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2006).  

The record shows that the veteran has not requested an 
extraschedular rating, and RO did not in fact consider the 
matter of an extraschedular rating.  Under Floyd v. Brown, 9 
Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96 [finding that the Board 
may deny extraschedular ratings, provided that the RO has 
fully adjudicated the issue and followed appropriate 
appellate procedure]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating.  If the veteran believes that such 
is in fact warranted, he should raise that matter with the 
RO.




ORDER

Entitlement to an increased disability rating of 30 percent 
for service-connected bilateral pes planus is warranted.  The 
claim is granted to that extent, subject to controlling 
regulations applicable to the payment of monetary benefits. 

Entitlement to an increased disability rating of 40 percent 
for service-connected low back disability is warranted.  The 
claim is granted to that extent, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


